Case 8:18-cv-00845-GJH Document 57 Filed 02/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT Kk Be
FOR THE DISTRICT OF MARYLAND DISTRICT

 

2079 LO = ID
CASA de MARYLAND.,INC., ET AL * IN FEB 8 212
Plaintiff(s) CLI
* Ay np
VS. Civil Action No. GJH-1 8-cv-845-41..
*

DONALD J. TRUMP, in his official capacity
as President of the United States, et al.

Defendant(s)

HR KKEK

ORDER

This matter is before the Courts on Plaintiffs’ Motion for Entry of Proposed Scheduling

Order. Having considered the motion and found it supported by good cause, the Court herby adopts

the following schedule:

February 15, 2019:

February 22, 2019:

May 17, 2019:

May 31, 2019:

June 21, 2019:

July 12, 2019:

U.S. District Court (Rev. 9/20/2004)

Defendants’ production of the administrative record and the
documents produced through discovery in Ramos v. Nielsen,
No. 18-ev-1554 (N.D. Cal.), Saget v. Trump, No. 18-cv-1599
(E.D.N.Y), and Centro Presente v. Dep't of Homeland
Security, No. 18-cv-10340 (D.Mass.)

Plaintiffs” serve first set discovery requests

Close of discovery

Plaintiffs’ motion for summary judgment

Defendants’ opposition to Plaintiffs’ motion/cross-motion
for summary judgment

Plaintiffs’ opposition to Defendants’ cross-motion/reply in
Case 8:18-cv-00845-GJH Document 57 Filed 02/08/19 Page 2 of 2

support of plaintiffs’ motion

July 26, 2019: Defendants’ reply in support of their cross -motion
August 9, 2019 at 9:30am: Motion hearing

So Ordered,

Date: February 8, 2019 /s/

 

George J. Hazel
United States District Judge

U.S. District Court (Rev. 9/20/2004)
